Citation Nr: 1741291	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  09-12 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and bipolar disorder, claimed as due to military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to June 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  The Board issued a denial in this matter in September 2015 that was then vacated and remanded by the United States Court of Appeals for Veterans Claims (Court) in August 2016.  Specifically, the Court found the Board had erred by conflating the specific requirements of service connection for PTSD, as it relates to credible in-service stressors, with those for general service connection for an acquired psychiatric disability concerning an in-service psychiatric event or injury and, as a result, failed to properly consider the medical opinion evidence in the record regarding etiology.  


FINDINGS OF FACT

The evidence is at least in relative equipoise as to whether the Veteran has a current acquired psychiatric disability that is related to a sexual assault in service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants the appeal in full, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In addition, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

Here, the Veteran's STRs show he had no psychiatric problems noted upon enlistment examination, despite a subjective report of a history of depression or excessive worry.  However, there is evidence in those records and his service personnel records (SPRs) that he had significant problems with alcohol use, criminal activity, and disciplinary infractions during service.  Specifically, he was on unauthorized absence while stationed in Pensacola for a period of about 24 hours in January 1978.  He also was admitted to an alcoholic rehabilitation program the following month.  In September 1978, he was disrespectful towards a superior commissioned officer.  In October 1978, the Veteran was arrested for driving while intoxicated, leaving the scene of an accident, and failing to report the accident.  In January 1979, he was again admitted to an alcohol rehabilitation program at Jacksonville, Florida.  In June 1979, the Veteran failed to go to a muster at the time prescribed.  In November 1980, he was found sleeping on watch.  On separation examination, however, no psychiatric problems were noted.

The Veteran's postservice treatment records are replete with notations of psychiatric treatment.  He has a long history of polysubstance abuse, alcohol dependence, gambling addiction, and bipolar disorder since as early as May 1991.  Records that month note he was admitted to drug rehabilitation services.  At the time, he reported prior treatment in a "First Step" program for alcohol abuse and dependence.  He also said his problems with gambling began immediately after he left that program.  He would reportedly visit slot machines whenever he felt fearful or depressed, and had apparently been in denial about his problems.  He felt he probably substituted gambling and cannabis use for drinking.  He admitted to a history of heavy drinking in service.  A psychological profile that month indicates that individuals similar to the Veteran are often described as "highly rebellious and non-conforming individuals" with "poor social judgment and inability to profit from experience" being frequent characteristics.  Furthermore, "psychological conflict is clearly manifest in highly visible behavior correlates" and similar individuals would "often display conflict with authority figure, anti-social acts, and manipulative interpersonal strategies."  

Treatment records from October 1992 through October 2004 continue to note diagnoses of depression, a history of gambling addiction, alcohol dependence, polysubstance abuse, and bipolar disorder.  December 2004 records confirmed bipolar disorder and note a new diagnosis of anxiety not otherwise specified (NOS).  January 2005 Social Security Administration (SSA) records also noted diagnoses of bipolar affective disorder, anxiety NOS, and alcohol dependence.  Subsequent records through December 2007 continue to confirm bipolar disorder.  In April 2007, VA treatment records note a diagnosis of major depression.  

In April 2008, the Veteran asked his VA provider whether he could have PTSD based on sexual trauma.  He said that he was forced to engage in sexual behavior at age 12 with a friend, and then also experienced another sexual trauma in 1980 at age 21, when he was hitchhiking back to his ship in Long Beach.  He said he was pursued by someone who raped him, demonstrating considerable anxiety, self-blame, and concern about how these events have impacted him.  He also reported intrusive thoughts about the event on a daily basis and could not remember important aspects of what happened.  Later that month, records note diagnoses of bipolar disorder, polysubstance abuse, alcohol dependence, and generalized anxiety disorder, with a long history of problems with addiction to multiple substance and gambling.  He was completing the rehabilitation treatment program at the time for alcohol dependence.  He said he began using alcohol at age 8 or 9 with regular drinking by age 16 or 17, but that his heaviest period of use was between 1992 and 2002.  The provider also noted a recent disclosure regarding a history of sexual abuse.  He said that when he was 12, an older boy forced him to "play with him."  He also reported being sexually abused in the Navy, despite consistently denying sexual abuse in the past.  However, he indicated he had only recently learned that PTSD could be related to remote, non-combat experiences and said that he had "crazy thoughts" about his past sexual abuse.  On evaluation, the Veteran was diagnosed with mood disorder, anxiety disorder, and a history of sexual abuse.  

An April 2008 statement indicates that, in July 1980, while the U.S.S. Buchanan was dry-docked in Long Beach, California, the Veteran was sexually assaulted by a man who picked him up while returning to his ship and took him to a railroad yard.  As a result, he said he had nightmares and evil thoughts for the prior 28 years and was afraid to say anything at the time "because of all the shame and guilt he felt."  He also felt that this trauma had led him to use drugs and alcohol to forget the experience, and that he would be better able to speak to the specifics of his thoughts and dreams once he sought treatment from a doctor.  

July 2008 VA records show the Veteran was diagnosed with bipolar disorder versus major depressive disorder with psychotic features by history.  The following month, records show diagnoses of bipolar affective disorder and anxiety by history and patient report.  In January 2009, the Veteran said he is tense and anxious around men and reported recurring thoughts of his rape.  The diagnoses included mood disorder NOS with bipolar disorder to be ruled out, anxiety disorder, alcohol dependence, cannabis dependence, and PTSD.  Other records that month note a history of bipolar disorder of uncertain etiology as well as PTSD symptoms and anxiety disorder NOS.  In April 2009, VA providers diagnosed PTSD on several occasions, including during individual psychotherapy sessions in which the Veteran discussed thoughts and feelings about his traumatic event, including expressions of shame, guilt, anger, and fear.  He said it was "very difficult to open up and share his traumatic event in session and that he did consider not coming to session" that day.  In May 2009, the Veteran also expressed fear that his urge to use alcohol would increase because alcohol use had been a longstanding avoidance strategy he employed to combat unwanted thoughts of his military sexual trauma.  

In a May 2009 statement, the Veteran reported that he was out on the town and decided to hitch hike back to base.  After a while, he said a car picked him up, but he noticed that they were not headed to base.  Upon asking the driver where they were going, he said the driver placed his hand on his leg and told him he would soon find out.  He said that they then turned into what seemed to be an abandoned railroad station, where he was sexually assaulted.  He said his assailant was bigger than him and had a knife.  Afterwards, he said he felt ashamed and guilty that he allowed it to happen, and resolved to never tell anyone what happened.  However, he was glad that he finally opened up about it and sought help.  In testimony before a Decision Review Officer (DRO), he said he was in Long Beach in July 1980 when a driver picked him up while hitchhiking and "took [him] out on the railroad tracks and raped [him] and abused [him]."  He got out of the military less than a year afterwards, and did not recall any further disciplinary actions or counseling during that time.  Postservice, he said he continued to drive while intoxicated and was in the VA hospital several times for psychiatric problems.  He said he had been through about five or six treatments for alcohol abuse.  He also indicated that he had a traumatic experience when he was 12, and believed his experience in service may have aggravated that trauma as well.  He also felt his gambling issues and other addiction problems were coping mechanisms for his psychiatric struggles.  The Veteran acknowledged that he had only recently been diagnosed with PTSD, but said that he had no concept of what his actual problems were prior to that point.  He said he never reported the assault in service because he "was very ashamed of it" and "felt that it was [his] fault."  He also "felt people would think weird of [him]" and "just didn't want people to know."  He said that the earliest he sought treatment for psychiatric problems was probably in the 1990s.  

January 2010 VA treatment records continue to note diagnoses of bipolar disorder, alcohol dependence in sustained remission, PTSD, and generalized anxiety disorder.  February 2010 treatment notes from an individual session to treat PTSD, depression, and alcohol dependence indicate the Veteran continued to have unjustified guilt and shame related to an overdose as well as his military sexual trauma experience and history of alcohol dependence.  Furthermore, the provider noted that the Veteran's PTSD and alcohol dependence symptoms were related to his military sexual trauma.  Several similar records of other such sessions include similar findings, and indicate he received protracted and regular treatment for symptoms related to his military sexual trauma.  

On November 2012 VA examination, the Veteran was diagnosed with anxiety disorder NOS and bipolar disorder NOS versus depression NOS.  At the time, he denied any history of sexual abuse while growing up, but the examiner noted an April 2008 treatment note that included a report of a preservice sexual encounter with a friend.  He reported that he began seeking mental health treatment in 1993 and 1994, when he realized VA could help him treat his depression and "crazy thoughts about the sexual assault that happened in the service."  However, he said he felt too much shame and guilt to talk about it at the time, and was only able to first discuss it in 2008.  On examination, the Veteran reported he was coming back from town when someone took him to a railroad station and raped him.  He said he did not report it at the time because he felt guilty and ashamed, and only felt comfortable talking about it thirty years later.  The examiner felt this stressor was sufficient to support a diagnosis of PTSD, but found he did not otherwise meet the criteria for such diagnosis.  The examiner then noted that the Veteran had certain inconsistencies in his reports, such as the possible sexual abuse during his teens that he denied on examination.  In addition, he was apparently able to maintain one job for about eighteen years at the post office following discharge, and was only fired in 1998 because he had problems with alcohol and absences from work.  He also indicated that the heaviest time of alcohol use was between 1999 and 2004, and attributed this to the fact that he "had relationships."  The Veteran also reported he got married in November 1981 and that it lasted for about 11 years.  The examiner appeared to feel these factors indicated a good level of functioning following his alleged assault.  Finally, the examiner noted the Veteran was unable to tell if the assault happened in the winter or summer, as he said it happened either in August 1979 or June 1980.  The examiner then opined that the Veteran's clinical symptomatology was unrelated to the alleged sexual abuse.

On October 2014 VA examination, the examiner opined that the Veteran did not meet the criteria for PTSD, but did meet the criteria for bipolar II disorder and alcohol use disorder in sustained remission.  The Veteran once again reported he was in Long Beach hitchhiking back to his ship when he was picked up, taken to a train yard, and raped.  He also said that he did not report the incident to the Navy because he was embarrassed at the time.  The examiner felt this was sufficient to support a diagnosis of PTSD, but ultimately found the Veteran did not meet the full diagnostic criteria.  The examiner then opined that the Veteran's bipolar disorder is unrelated to service, but did not explain this opinion at all.  On November 2014 VA evaluation, the Veteran once again described his reported sexual assault in service, again noting that he was hitchhiking back to base and was picked up by a man who took him to a train station and raped him.  The examiner noted a substantial history of alcohol and substance abuse that began before the reported incident occurred.  However, a thorough symptoms interview indicated the Veteran did not meet the criteria for PTSD or for a number of other disorders.  Essentially, the examiner opined that the Veteran did not meet the criteria for any mental health diagnosis.

A February 2015 VA addendum opinion indicates the Veteran's self-report and military records show behavioral problems, illegal behavior, and substance abuse prior to military service and the reported date range for the sexual assault (August 1979 to August 1980).  The examiner also noted the Veteran had only one such incident reported after that date range (i.e., sleeping on watch in November 1980).  Given the number of problems prior to the reported assault and the reduction in frequency and severity of issues following it, the examiner opined that there are not clear behavioral markers supporting the sexual trauma, and his alcohol use was not a behavioral marker of such trauma.  The examiner also noted that results of psychological testing for the Veteran's most recent PTSD examination indicated he did not meet any DSM-5 criteria for such disability, but that he had been treated for diagnoses of bipolar disorder and alcohol use disorder.  In addition, the examiner noted his present provider had also diagnosed bipolar disorder under the DSM-5, and felt that such disability was also unlikely to have first been incurred in or otherwise be related to his military service.  In so finding, the examiner notes that the Veteran's military records are silent for psychiatric disorder other than his alcohol abuse, and his treatment records and verbal reports "do not support alcohol use secondary to a psychiatric disorder," though it is unclear exactly why he felt this way.  The examiner also noted that there was no clear and unmistakable evidence that the Veteran had a psychiatric disorder that pre-existed his military service.

In March 2017, the Veteran submitted an affidavit attesting to the fact that someone tried to molest him as a teenager, but that he was able to get away before anything happened.  He also reported that he did not have a "very good childhood" and that he drank a bit before service.  However, he said his drinking did not become a problem until after he joined the military.  Upon enlisting, he said he became very anxious and began drinking more and more to cope with the stress.  He said he was in a car accident in early 1978 while driving under the influence of alcohol.  Thereafter, he said he was enrolled in an alcohol abuse program, which he completed in August or September of 1978.  He was then confined for thirty days, but was still unable to control his drinking.  He was admitted to rehabilitation services in January 1979.  After that, the Veteran said he was better able to control his drinking.  His service remained uneventful until approximately four months prior to discharge.  At that time, he said he was stationed in Long Beach and was taken into a car at knife-point one night, and forced to perform sexual acts.  He said he did not report this incident at separation because he was too embarrassed about it and "just wanted to get on with my life."  He continued to struggle with alcohol abuse and other problems after discharge, eventually seeking treatment for depression and anxiety in the early 1990s.  However, he said he was still not ready to share his experiences and tried to pretend that the assault never happened.  The Veteran indicated that it wasn't until 2008 that he felt comfortable enough to report the assault he experiences to his treating VA providers.

A May 2017 report from private psychologist notes the Veteran has been diagnosed with bipolar disorder on numerous occasions and carried additional diagnosis of PTSD, Depression NOS, Anxiety Disorder NOS, Gambling Addiction, Opioid Dependence, Benzodiazepine Dependence, Polysubstance dependence, and Alcohol Dependence.  The provider noted the Veteran's service enlistment examination shows he experienced symptoms such as depression and excessive worry and that he drank prior to service, though the Veteran reported his drinking became heavier in service due to heightened anxiety therein.  The provider also noted that the Veteran had submitted a March 2017 statement reporting a sexual assault by a civilian while stationed in Long Beach, California.  The provider then pointed out that this in-service stressor was acknowledged by both the November 2012 and October 2014 VA examiners, who agreed that it met Criterion A for a PTSD diagnosis.  The provider also felt the Veteran's "extensive behavioral problems and difficulties with alcohol abuse" in service represented "efforts to self-medicate his anxiety."  In addition, the provider stressed that the Veteran consistently reported that military sexual trauma was the sole source of his intrusive and disturbing PTSD symptoms, and that he used drinking, gambling, and substance abuse as a coping mechanism without realizing until much later that his mental condition was, in fact, PTSD.  He said he "has a lot of crazy thoughts about his [military sexual trauma], and that it interferes with his life."  Specifically, he said that he "wants to stay away from people, especially men, and that he has nightmares and problems being intimate with people."  Based on the above and an examination of the Veteran, the examiner judged his reports to be valid based on his demonstrated affect and the consistency between those self-reports and other evidence.  However, he noted that his extreme avoidance behavior associated with his military sexual trauma could lead an examiner to "miss or under-assess many of the Veteran's symptoms if care were not taken to develop rapport and look behind the Veteran's initial surface-level responses and flat affect."  

The May 2017 private examiner conducted psychological testing under both the DSM-IV and DSM-5 diagnostic criteria.  He outlined a meticulous review of the relevant evidence in the record and then found, with a high degree of certainty, that the Veteran met the full DSM-IV and DSM-5 criteria for PTSD and bipolar disorder.  Furthermore, he opined that it is at least as likely as not that the Veteran's PTSD is due to an in-service stressor satisfying the DSM criteria involving exposure to actual sexual violence.  He also opined it was at least as likely as not that the Veteran's PTSD was "prodromally present during service by way of fearfulness, anxious mood, and paranoid thoughts of his military sexual trauma...being discovered."  In addition, he concluded that the Veteran's chronic stress disorder of PTSD and its associated "bad thoughts" triggered his bipolar depressive lows, inextricably linking those diagnoses.  Specifically, he found it impossible to separate the differential symptoms or occupational and social impairments associated with those diagnoses.  

The private examiner continued to explain that the Veteran's documented pre-military and military alcohol use pattern represented an isolated alcohol addiction and dependency issue that was not reflective of any general conduct or personality issue; essentially, the Veteran's early military problems were felt to be specific to, and stem directly from, his alcohol dependence.  Nonetheless, the examiner felt this initial addictive use later evolved into a self-medication function once he began to experience psychiatric symptoms associated with military sexual trauma, PTSD, and bipolar disorder.  Moreover, the provider noted that the lack of markers in service showing he was assaulted is actually consistent with the fact that sexual violations are uniquely personal and difficult to acknowledge, and with the Veteran's reports that he spent the remainder of his time in service trying to hide his military sexual trauma and its effects.  The examiner noted that hyper-avoidance of military sexual trauma is "commonly seen with victims of sexual assault" and that "his avoidance of his MST memories has placed this veteran at high risk of other evaluators grossly under-assessing the severity of the veteran's PTSD symptoms, and even at high risk [of] his PTSD diagnosis being not fully recognized by some evaluators in the past, to include the veteran's November 2012 and October 2014 [VA] examiners."  He also noted that it is common for veterans who, like the present claimant, have been sexually abused in service to be repressed and to self-medicate for years beyond military service.  In fact, he explained that the DSM specifically provides for a "Delayed Onset" diagnostic specifier for PTSD in situation where onset of symptoms is at least six months after the stressor.  Thus, it was felt to be reasonable that overt and manifest symptoms of the Veteran's PTSD may not have developed until well after discharge.  

Based on the evidence in the record, the Board first notes that it is not in dispute that he has a current psychiatric disability-the record is replete with diagnoses, including PTSD and bipolar disorder, across multiple sources (e.g., private examiner, VA examiners, and clinical treatment records).  Moreover, although the Veteran has at times suggested that he may have had a pre-existing psychiatric disability at enlistment, his enlistment examination is silent for any clinical evidence of such disability.  Thus, he is presumed sound upon entry to service, and his own subjective report of a history of depression and excessive worry is insufficient to upend that presumption.  38 C.F.R. § 3.304(b).  As there is no clear and unmistakable evidence suggesting a psychiatric disability existed prior to service, the presumption stands.  Thus, the Board need not consider whether a pre-existing psychiatric disability was aggravated in service.

The Board also notes that the Veteran is competent to report experiences that he was personally involved in, which certainly renders him competent to report his own encounter with sexual assault or rape.  Moreover, as noted above, for purposes of adjudicating service connection for PTSD, corroborating service records are not required for such reports, and even those specific corroboration requirements are, as the Court pointed out, not strictly applicable to general service connection claims based on non-PTSD psychiatric disabilities.  In either case, it is notable that the details of the Veteran's accounts have remained grossly consistent over the course of a multi-year claim process, and across multiple settings (i.e., VA compensation and pension examination, private evaluation, and clinical treatment).  The Board is particularly mindful of the fact that the Veteran's treatment records show consistent reports of his military sexual trauma with associated feelings of guilt, shame, and fear in the course of multiple individual psychotherapy sessions.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (noting a strong motive to be truthful to receive proper treatment).  

Crucially, the Board is also sensitive to the well and commonly known fact that sexual assault is, understandably, difficult to speak about and that many sexual assault victims struggle to recall their experiences, maintain their silence, and, as it would seem in this case, even blame themselves for their trauma for years on end.  See, e.g., AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  Indeed, the May 2017 private examiner explicitly provides medical confirmation of this fact, noting that the lack of contemporaneous records corroborating the reported assault are, contrary to prior VA findings, more consistent with a truthful report than not.  The May 2017 examiner also specifically explained that PTSD diagnoses may be designated as "Delayed Onset," and that such would be consistent with the Veteran's circumstance, where additional psychiatric manifestations are not documented until well after his reported rape.  Notably, even though he already had a history of risky and illicit behavior and some psychiatric indications prior to his reported rape, postservice records suggest his behavior escalated to include a gambling addiction, clinical anxiety, and depression in addition to his preexisting alcoholism, which certainly suggests a significant change in behavior and emotional and mental state.  Consequently, the Board finds the Veteran's reports of an in-service sexual assault are both competent and credible.  The only remaining question is whether his current psychiatric disability is related to that event, which is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

In this regard, there are multiple evaluations and medical opinions in the record (as described above) that must be weighed.  To begin, the November 2012 VA examination report has already been found inadequate for rating purposes (in the Board's August 2014 remand), and for good reason-the negative nexus opinion therein is based, in large part, on the Veteran's inability to tell if the rape occurred in the "winter or summer," because he had at times reported it occurred in either July 1979 or August 1980.  Beyond the fact that this is no longer an adequate rationale given the Board's concession of an in-service sexual assault, it is not without some irony that the examiner based a negative opinion on factual inconsistencies while himself suggesting that August is traditionally considered a winter month in this particular hemisphere.  Substantively, the Board notes that the examiner also fails entirely to consider the aforementioned fact that sexual assault victims often have difficulty remembering their experiences or communicating effectively about them.  

Similarly, the October 2014 VA examination report is inadequate because it fails to provide any rationale for the nexus opinion therein regarding the Veteran's diagnosed bipolar disorder.  Moreover, the October 2014 examiner's finding that the Veteran does not meet the diagnostic criteria for PTSD is not probative because that determination was made based on the DSM-5 criteria.  While VA has adopted the Diagnostic and Statistical Manual 5 (DSM-5) to replace the DSM-IV, the Secretary determined that such adoption applies to claims certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As this claim was certified to the Board prior to that date, the DSM-IV should have, at the very least, also been considered.  

The November 2014 VA evaluation includes no medical opinion because the examiner found the Veteran did not meet the diagnostic criteria for any psychiatric disabilities, and therefore cannot be probative evidence in assessing the etiology of the Veteran's current psychiatric disability.  Finally, the Board notes the February 2015 addendum opinion also applied only the DSM-5 criteria when finding the Veteran did not meet the diagnostic criteria for PTSD and its negative nexus opinion regarding bipolar disorder is based, in part, on an unexplained conclusion that the Veteran's alcohol use in service was not a marker of, or otherwise secondary to, a psychiatric disability.  In addition, that examiner fails to afford the Veteran's consistent statements fair consideration or to consider the fact that sexual assault victims are likely to underreport and hide their symptoms and experiences.  See AZ, 731 F.3d at 1303.  Thus, that opinion is also inadequate for rating purposes.

In contrast, the May 2017 private medical evaluation report includes a staggeringly meticulous review of the relevant data, addresses all pertinent prior evidence in the record, and even reconciles the significant variance in diagnostic and etiological findings in the record (by explaining that the Veteran's experience as a sexual assault victim leads him to hide or otherwise fail to communicate his experience effectively, which can obscure the proper diagnosis).  The positive medical opinion provided therein is supported by a robust analysis of the available evidence and application of psychiatric principles and concepts.  The reasoning presented is comprehensible, sound, and consistent with the evidence in the record.  The Board therefore finds that it is highly probative and, absent any other competent, adequate medical evidence to the contrary, it is also persuasive.  

In light of the above, the Board finds the evidence is at least in relative equipoise as to whether the Veteran has a current acquired psychiatric disability that is related to a sexual assault he suffered during service.  Consequently, resolving all remaining reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disability is warranted.


ORDER

The appeal is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


